Case 20-51079-tnw           Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                Desc Main
                                      Document      Page 1 of 19


                               UNITED STATES BANKRUPTCY COURT
                               FOR EASTERN DISTRICT OF KENTUCKY
                                         AT LEXINGTON

                                        ELECTRONICALLY FILED



In re:                                                                                  Case No. 20-51079

Tew Limited Partnership                                                                          Chapter 11

Debtor.



               SKATTEFORVALTNINGEN’S OBJECTION TO THE DEBTOR’S PLAN OF
                                 REORGANIZATION

          Skatteforvaltningen (“SKAT”), which is the Customs and Tax Administration of the Kingdom of

Denmark and a creditor of the above-captioned debtors, objects to the Subchapter V Small Business Plan

of Reorganization (“Plan”) filed by Tew Limited Partnership (“Debtor” or “Partnership”). In support of

this objection, SKAT states as follows:

I.        PRELIMINARY STATEMENT

          1.      The Plan cannot be confirmed as currently proposed. First, the Plan is not feasible. The

Debtor’s projections as to financing, income and expenses—and thus the net proceeds available to satisfy

the claims of creditors—are overstated in certain places, understated in others, and overall too speculative

and without any basis. This is particularly the case given that the Plan hinges on the success of Bernard

Tew’s chapter 11 plan of reorganization, which has not yet been proposed—let alone provided for the

requisite financing, been established as feasible, or been confirmed. Second, the Plan has not been

proposed in good faith as it fails to disclose a major funding impediment. The Plan’s funding relies on

Mr. Tew’s purported ability to earn a living as an investment advisor to pension plans. He has cited the

SKAT Litigation, as described below, as a roadblock to this business, which would be eliminated through

confirmation of plans in his personal chapter 11 proceeding and this proceeding. However, the true

roadblock to Mr. Tew’s earnings to fund this Plan, and any proposed in his personal bankruptcy, is that

his settlement with the Kentucky Department of Labor bars Mr. Tew from advising ERISA-covered
Case 20-51079-tnw           Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                   Desc Main
                                      Document      Page 2 of 19


pension plans. Third, the Plan cannot be confirmed nonconsensually because the Plan does not

demonstrate a reasonable likelihood of making Plan payments or provide for appropriate remedies should

it fail to do so. Finally, the Plan’s injunction is overbroad. For these reasons and for those set forth in the

other objections to the Plan filed with the Court, the Court should deny Plan confirmation.

II.      JURISDICTION

         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157(a).

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this case is proper pursuant

to 28 U.S.C. §§ 1408 and 1409. The statutory basis for the relief requested herein is 11 U.S.C. §§ 105,

1123, 1126, 1128 and 1129 and Federal Rules of Bankruptcy Procedure 3018 and 3020.

III.     BACKGROUND

         A.       Chapter 11 Procedural History.

         3.       On July 23, 2020, the Debtor filed a petition for relief under Subchapter V of Chapter 11

of the United States Code (“Bankruptcy Code”) in the United States Court for the Eastern District of

Kentucky, Lexington Division. The same day, Bernard and Andrea Tew (“Tews”) filed for relief under

the same subchapter of the Bankruptcy Code. See In Re Bernard and Andrea Tew, 20-51078-tnw (Bankr.

E.D. Ky. July 23, 2020), ECF No. 1. On August 11, 2020, an order was entered authorizing joint

administration of these two cases under Case No. 20-51078. Id. ECF No. 35.

         4.       On September 11, 2020, the United States Trustee filed an opposition to Bernard and

Andrea Tew proceeding under Subchapter V. Id. ECF No. 52. SKAT joined this opposition. Id. ECF

No. 69. On September 25, SKAT filed an objection to the Debtors’ Motion to Define Scope and

Authorize Use of Cash Collateral. Id. ECF No. 71. In it, SKAT noticed its claims to the Debtor and all

parties in interest.

         5.       On September 30, 2020 the Court struck the Tews’ Subchapter V designation. Id. ECF

No. 83. On October 7, 2020, the Tews filed an Amended Petition indicating their intent to proceed under

Chapter 11 of the Bankruptcy Code without a small business designation. Id. ECF No. 87. On October

15, 2020 the Court vacated the order authorizing joint administration of the Tews’ case and the Debtor’s

                                                       2
Case 20-51079-tnw           Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                      Document      Page 3 of 19


case. Id. ECF No. 97. On October 21, 2020, the Partnership filed the Plan. ECF No. 46. SKAT has

filed a formal proof of claim and voted to reject the Plan. SKAT holds an unsecured contingent claim and

is properly treated as a Class 7 claimant under the Plan.

        B.       SKAT’s Claims.

        6.       Tew, LP Retirement Plan, a plan purportedly sponsored by the Debtor, is a defendant in

an action brought by SKAT, alleging, inter alia, fraud, negligent misrepresentation, and unjust

enrichment. Another action brought by SKAT names as a defendant SV Holdings, LLC Retirement Plan,

a pension plan purportedly sponsored by Tew Limited Partnership’s general partner. Bernard and Andrea

Tew, also the Debtor’s partners, are defendants in 13 additional cases brought by SKAT. These fifteen

actions were originally filed in the United States District Court for the Eastern District of Kentucky, and

later consolidated with over one hundred other actions into a federal multidistrict litigation styled In re

Customs and Tax Administration of the Kingdom of Denmark (Skatteforvaltningen) Tax Refund Scheme

Litigation, Case No. 18-md-2865 (“MDL”). The MDL is currently pending in the United States District

Court for the Southern District of New York and assigned to the Honorable Lewis A. Kaplan.

        7.       SKAT’s civil cases in the MDL stem from a scheme to deceive SKAT into paying out

over 12.7 billion Danish Kroner (“DKK”), or approximately $2.1 billion (US), of allegedly withheld

dividend tax. Each of over 300 claimants (“Claimants”), which were primarily U.S. pension plans,

purported to own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-

traded stocks in Denmark.

        8.       The Claimants, acting through their agents and representatives, applied to SKAT

claiming repayments of amounts withheld on dividends they purported to have earned on shares of

Danish companies they claimed to hold. In its complaints in the MDL, SKAT alleges these applications

were false because the Claimants did not own the shares they claimed to own, did not earn the dividends

they claimed to have earned, and/or were not entitled to the refund amounts they claimed from and were

paid by SKAT. Claimants that were based in the United States, along with certain of their authorized

representatives, are the defendants in the MDL. SKAT asserts that it paid to the defendants in the MDL

                                                      3
Case 20-51079-tnw          Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                     Document      Page 4 of 19


baseless withholding tax refund claims of approximately $2.1 billion (US) and demands recovery of that

amount in civil court.

        9.      SKAT’s complaints allege $2,425,000 in damages against the Tew, LP Retirement Plan

and its codefendant in one case, $33,997,000 in damages against Bernard Tew and his codefendants in 12

cases, $2,389,000 against Andrea Tew and her codefendant in one case, and $2,243,000 in damages

against the SV Holdings LLC Retirement Plan and its codefendants.

IV.     OBJECTIONS TO PLAN OF REORGANIZATION

        10.     The Debtor, as Plan proponent, must establish that the Plan satisfies the applicable

requirements of section 1129 of the Bankruptcy Code by a preponderance of the evidence. See, e.g., In re

Trenton Ridge Investors, LLC, 461 B.R. 440, 458-60 (Bankr. S.D. Ohio 2011); see also 11 U.S.C. § 1191

(providing the requirements of section 1129 that are applicable in a subchapter V chapter 11). It has not

done so.

        A.      The Plan is Not Feasible.

        11.     To be confirmed, a plan of reorganization must be feasible. Section 1129(a)(11) of the

Bankruptcy Code establishes the requirement. It provides:

                Confirmation of the plan is not likely to be followed by the liquidation, or the
        need for further financial reorganization, of the debtor or any successor to the debtor
        under the plan, unless such liquidation or reorganization is proposed in the plan.

        12.     Factors utilized to determine a plan’s feasibility include: (1) the adequacy of the capital

structure, (2) the earning power of the business, (3) economic conditions, (4) the ability of management,

(5) the probability of the continuation of the same management, and (6) any other related matter which

determines the prospects of a sufficiently successful performance of the plan (collectively, the “Teamsters

Factors”). Teamsters Nat'l Freight Indus. Negotiating Comm. v. U.S. Truck Co., Inc., 800 F.2d 581, 589

(6th Cir.1986). Essentially, § 1129(a)(11) requires courts to scrutinize carefully a plan to determine

whether it offers a reasonable prospect of success. In re Montgomery Court Apts., 141 B.R. 324, 331

(Bankr. S.D. Ohio 1992).




                                                     4
Case 20-51079-tnw          Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                   Desc Main
                                      Document      Page 5 of 19


        13.      Application of the Teamsters Factors to the case at hand demonstrates that the Plan is not

feasible and should not be confirmed. As to the first two factors, neither the Debtor’s capital structure nor

its earning power is adequate. Throughout the Plan, the Debtor’s only source of revenue is income from

its sale of foals. The Debtor’s own projections indicate a shortfall in 2021 of $35,500, in 2022 of

$20,900, and in 2023 of $41,900, before any cash is available to satisfy Plan payments. The Debtor

expects to remedy that shortfall through “partnership contributions” in the amount of $650,000.

However, the Debtor cannot provide adequate assurances that Bernard Tew will be able to provide such

contributions. In fact, as to the fourth factor, based on current and past performance, it is more likely Mr.

Tew will not be able to do so and the Debtor’s revenues will not be able to support its Plan obligations.

Moreover, Mr. Tew is himself a debtor in chapter 11 proceedings and cannot commit to providing

financing until his own chapter 11 plan is proposed and confirmed by this Court. The Plan provides no

alternatives should these contingencies not occur.

                 a.      The Plan Relies on Speculative Financing.

        14.      The first Teamsters factor requires the Court to scrutinize the Plan’s capital structure.

Here, the Plan relies on significant financing from its majority limited partner, Mr. Tew. See Plan § 5.1.

As noted above, Mr. Tew is himself a debtor in chapter 11 proceedings and has indicated that his plan of

reorganization, which will ostensibly provide the necessary financing, involves restarting his pension plan

advising business. See Smith Declar., Ex. 1, 341 Tr. at 35:5, 36:15-20. Such financing is entirely

speculative and, thus, the Plan cannot meet the feasibility requirement.

        15.      Where a plan relies on financing, the proponent must provide an adequate showing that

such financing will likely occur. In re Hoffman, 52 B.R. 212, 215 (Bankr. D.N.D. 1985) (finding that

debtor’s plan failed the feasibility test because it didn’t contain sufficiently concrete assurance that the

loan will close or that property will be appraised at a high enough value to provide the loan); see also In

re Archdiocese of Saint Paul & Minneapolis, 579 B.R. 188, 203 (Bankr. D. Minn. 2017) (plan infeasible

on its face where plan requires funding and debtors had not made a showing that the financing would

likely occur); cf. In re Aurora Memory Care, LLC, 589 B.R. 631 (Bankr. N.D. Ill. 2018) (when a

                                                       5
Case 20-51079-tnw           Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                 Desc Main
                                      Document      Page 6 of 19


proposed Chapter 11 plan depends on post-petition financing, it is not possible to satisfy the feasibility

requirement for confirmation without evidence of a firm commitment of financing); In re Aspen Village

at Lost Mountain Assisted Living, LLC, 609 B.R. 555 (Bankr. N.D. Ga. 2019) (same); In re Nesbit, Bap

No. EP 07–068, 2008 WL 8664762, at *5 (1st Cir. BAP June 17, 2008) (noting in a Chapter 13 case that

many courts have held that “unsubstantiated expectations of financial contributions from third parties are

insufficient to meet the feasibility requirement”).

          16.     The Plan provides in relevant part:

          Means of Implementation and Funding the Plan: No later than February 1, 2021, the
          Reorganized Debtor will require its majority limited partner, Bernard V. Tew, to
          contribute sufficient funds to make all payments contemplated by the Plan towards
          Allowed Administrative, Priority and Secured Claims, and to fund the operating expenses
          of the Reorganized Debtor’s thoroughbred horse operations. The majority limited partner
          shall continue to contribute sufficient funds to the Reorganized Debtor to make all Plan
          payments during the life of the Plan[.]

Plan § 5.1.

          17.     In In re Trenton Ridge Inv'rs, LLC, the plan relied on contributions from a member of the

LLC to fund the plan. The court held that “[i]n order to establish feasibility, Trenton Ridge must provide

evidence that the Member Noteholders would have the ability to provide the necessary infusion of cash.”

461 B.R. at 490–91; see also In re Wiston XXIV, Ltd. P’ship, 153 B.R. 322, 327 (Bankr. D. Kan. 1993)

(“As filed, the debtor's plan does not demonstrate that its income will be sufficient to pay its expenses

plus the payments due under the plan. The general partner's promise to pay $100,000 cash to the debtor

in the next two years is not supported by proof he has any tangible means of satisfying that promise.

Without his contribution, the plan shows a negative cash flow, even assuming everything else goes as the

debtor has projected.”) “Based on the lack of proof that it will be able to raise the several hundred

thousand dollars in cash needed” the court found Trenton Ridge had “not established the feasibility of its

plan of reorganization by a preponderance of the evidence.” In re Trenton Ridge Inv'rs, LLC, 461 B.R. at

490–91.

          18.     The reasoning in Trenton Ridge applies even more forcefully here, where funding from

partner contributions depends entirely on the successful reorganization of the Debtor’s majority limited

                                                        6
Case 20-51079-tnw          Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                    Desc Main
                                      Document      Page 7 of 19


partner, Mr. Tew. In order for a Plan which relies on a projected $650,000 in funding from a partner who

is himself currently in chapter 11 to be feasible, the Debtor must first establish that Mr. Tew will emerge

from chapter 11, establish that his confirmed plan of reorganization will allow for such contributions, and,

finally, establish he will be able to contribute such funding to the Debtor.

         19.     There is no evidence to support these conditions precedent. As detailed below, the

projection that Mr. Tew will be able to contribute $650,000 to the Partnership over the next three years, is

not supported by his past and present performance. Moreover, as noted above, Bernard Tew has not yet

proposed a plan of reorganization. Before the Partnership’s Plan may rely on financing from him, Mr.

Tew’s plan must first be proposed, second, provide for such financing and finally, be confirmed by this

Court.

         20.     The purpose of section 1129(a)(11) is to prevent confirmation of visionary schemes

which promises creditors more under a proposed plan than the debtor can possibly attain after

confirmation. In re Pikes Peak Water Co., 779 F.2d 1456, 1460 (10th Cir. 1985). The Plan's reliance on

its bankrupt partner to fund the Plan is a visionary promise to creditors and it is purely speculative

whether the Debtor can attain such promise. The Plan's provision relying on partner contributions makes

the plan not feasible. 11 U.S.C. § 1129(a)(11).

                 b.      The Plan’s Projections are Unrealistic.

         21.     Another critical issue in assessing the feasibility of a plan that provides for the debtor's

continued operation, and speaks to the second and fourth Teamsters factors, is whether the debtor can

generate “sufficient cash flow to fund and maintain both its operations and obligations under the plan.” In

re Trevarrow Lanes, Inc., 183 B.R. 475, 482 (Bankr. E.D. Mich. 1995) (citation omitted). Subchapter V

plans of reorganization are required by Section 1190(1)(C) to contain “projections with respect to the

ability of the debtor to make payments under the proposed plan of reorganization.” 11 U.S.C.

§ 1190(1)(C). For the Plan to be feasible its “income projections must be based on concrete evidence of

financial progress and must not be speculative, conjectural or unrealistic.” In re Trevarrow Lanes, Inc.,

183 B.R. at 482. In examining financial projections presented to support a plan, the court must find the

                                                       7
Case 20-51079-tnw               Doc 58    Filed 11/23/20 Entered 11/23/20 16:37:45                      Desc Main
                                         Document      Page 8 of 19


projections are realistic and reasonable assumptions which are capable of being met. In re Ridgewood

Apts. of DeKalb County, Ltd., 183 B.R. 784, 789 (Bankr. S.D. Ohio 1995).

         22.      Here, the Plan and projected ability to make payments proposed under the Plan rely on

both its own projected income and the projected income of another chapter 11 debtor, Mr. Tew. See

Plan, Ex. D, Tew LP Financial Projections; see also Plan § 5.1.

                           i.       Past Performances do not Support Plan Projections.

         23.      A discrepancy between facts surrounding a chapter 11 debtor's past performance and

activity and debtor's predictions for future is strong evidence that debtor's projections are flawed, and that

debtor's proposed plan is not “feasible,” as required for confirmation. In re Investment Company of The

Southwest, Inc., 341 B.R. 298 (B.A.P. 10th Cir. 2006); see also In re Trevarrow Lanes, Inc., 183 B.R. at

482; In re Slabbed New Media, LLC, 557 B.R. 911 (Bankr. S.D. Miss. 2016) (proposed chapter 11 plan

filed by bankrupt LLC which had earned basically no income for the past few years, and whose plan

depended on uncertain results of litigation, and a promised $10,000 cash infusion from its principal, was

not feasible and could not be confirmed).

         24.      The record evidence regarding the Debtor’s past performance consists of only the

Debtor’s 2018 tax return1 and Exhibit B, the Debtor’s Brief History of Operations.

         25.      The Debtor’s History of Operations indicates that the “Woodford County Property” that

is subject to the Plan, is the second property that the Partnership has owned. The Partnership previously

owned the “Lyon County” property, which “was sold to avoid foreclosure.” Moreover, the History of

Operations reveals that “[t]hroughout the existence of the partnership, the majority owner has contributed

substantial funds to keep the partnership viable.” Accordingly, the History of Operations establishes that

the Partnership has a history of inability to make debt service payments and that, without regular cash




1.   In response to the Court’s July 23rd order to meet its obligation to provide its most recent balance sheet, most
     recent statement of operations, most recent cash-flow statement, and most recent Federal income tax return, the
     Debtors provided their 2018 tax return and, Bernard Tew stated under penalty of perjury that the Debtor does
     not have any recently prepared statement of operations, balance sheets, or cash-flow statements. See ECF
     No. 12.

                                                          8
Case 20-51079-tnw          Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                      Document      Page 9 of 19


infusions from Mr. Tew, it has never made enough revenues to support its operations. This is significant

because, as detailed above, Mr. Tew’s ability to make such cash infusions cannot be established before

his own chapter 11 plan is confirmed. Consequently, contrary to the projections, the History of

Operations makes plain that the Debtor will not be able to meet its Plan obligations.

        26.     The Debtor’s 2018 tax return shows a net farm loss of $144,082 and an ordinary business

loss of $90,558. See ECF No. 12 at 2. Excluding partnership contributions, projected losses under the

Plan would be between $20,900 and $41,900 each year. This discrepancy between past losses and

expected losses arises from an unrealistic projection of revenues and expenses.

        27.     The Debtor projects it will generate revenue of $150,000 in 2022 and 2023, all from the

sale of foals. The 2018 tax return is the only record evidence speaking to the Debtor’s ability to earn such

revenues. See In re Clarkson, 767 F.2d 417, 420 (8th Cir. 1985) (bankruptcy court properly relied on the

absence of certain managerial and income data from debtors’ plan in declining to confirm the plan). It

provides that in 2018 the Debtor made only $68,524 from selling horses, less than half of the revenue it

projects in the Plan. Accordingly, the Debtor’s past performance does not support its projections as to

expected revenue.

        28.     With respect to expenses, the Debtor’s projections are understated in a number of

significant areas—to a degree that may make it impossible for the Debtor to meet its obligations in year 1

of the Plan. For example, the Debtor projects it will pay $0 in Utilities for the duration of the Plan, while

it paid $5,551 in Utilities in 2018. The Debtor further anticipates property tax expenses of $400 in 2022

and 2023, when it claimed $3,166 in tax expenses in 2018. The Plan does not set forth the basis for any

alteration in tax treatment that would provide for such a savings.

        29.     These underestimations are critical to the Plan. Every under-projected dollar makes the

Plan more speculative, infeasible, unfair, and inequitable. When the Debtor’s understatement of tax and

other expenses are recognized, the Debtor becomes more likely to lose money in each year of the Plan,

even assuming the unlikely possibility that Mr. Tew’s is able to confirm a plan of reorganization which




                                                      9
Case 20-51079-tnw            Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                      Desc Main
                                        Document     Page 10 of 19


will allow for him to pay the Partnership $650,000, and that he will actually be able to make such

payments.

         30.      In fact, Mr. Tew’s past performance indicates that he will be unable to finance the Plan,

as provided for in Plan section 5.1. In their chapter 11 case, Mr. and Mrs. Tew have filed only their 2019

tax return as evidence of the past performance of the business. See In Re Bernard and Andrea Tew, No.

20-51078-tnw (Bankr. E.D. Ky Aug, 20, 2020), ECF No. 40.2 According to the return, Mr. Tew’s gross

income was $0 in 2019 and negative $720,000 in 2018. See id. at 46. The 2018 loss arises from

operating a business. Id. Presumably, this large loss is from his pension plan advising business.

Accordingly, the record evidence does not support a projection that, based on past performance, Mr. Tew

will be able to contribute $650,000 to fund the Plan.

                           ii.      Present Performances do not Support Plan Projections.

         31.      In addition to assessing past performance, to determine whether projections offered to

show feasibility of a proposed chapter 11 plan are reasonable, a court will analyze debtor's projected

income and expenses in relation to its present performance. In re Trenton Ridge Investors, LLC, 461 B.R.

at 440. In assessing “feasibility” of a proposed chapter 11 plan, a court should determine whether debtor

is on a path to recovery by doing better during the case than it was prior to filing bankruptcy petition; if

the debtor remains stagnant but projects a substantial improvement in its numbers, then debtor needs to

convince court in a substantive, detailed way why the future will be different. In re Geijsel, 480 B.R. 238

(Bankr. N.D. Tex. 2012).

         32.      Since filing, the Debtor has filed two monthly operating reports. See ECF Nos. 40, 49.

In both reports, the current monthly income has been $0.00. Id. Accordingly, the Debtor’s present

performance does not support a plan of rehabilitation in any respect.

         33.      Mr. Tew’s inability to make any investment adviser income during the pendency of his

case also indicates that he is unlikely to be able to make the required capital contributions. At the 341


2.   As with the Partnership, Mr. Tew stated under penalty of perjury that he did not have any recently prepared
     statement of operations, balance sheets, or cash-flow statements.

                                                         10
Case 20-51079-tnw          Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                   Desc Main
                                      Document     Page 11 of 19


hearing, Mr. Tew represented that he expected to start generating revenue through his plan to act as an

adviser to retirement plans by “the end of September, mid-October”. See 341 Tr. 37:7-8. The Mr. and

Mrs. Tew have filed operating reports for August and September. See In Re Bernard and Andrea Tew,

No. 20-51078-tnw (Bankr. E.D. Ky), ECF Nos. 66, 110. They have not filed an operating report for

October to date. They did, however, file a statement of current income on October 28, 2020. Id. ECF No.

117.

        34.      Despite Mr. Tew’s representations that he would earn investment adviser income in

September or October, the September operating report shows income only from Mrs. Tew’s salary, social

security income, and “Dutch Legal reimbursements”, and the October 28th statement of current income

provides that Mr. Tew is still earning $0 a month. See id. ECF No. 110 at 8. Accordingly, the record

evidence of Mr. Tew’s present performance indicates that he will not be able to fund the Plan.

        35.      Given Debtor’s prior and present track record, and evidence that the Debtor will not be

able to obtain the cash infusion it will need in each of the three Plan years, the Plan is not feasible and

should not be confirmed.

        B.       The Plan is Not Proposed in Good Faith.

        36.      Chapter 11 plans must be proposed in good faith, and lack of good faith is cause for

dismissal. 11 U.S.C § 1129(a)(3). Good faith under § 1129(a)(3) is “generally interpreted to mean that

there exists a reasonable likelihood that the plan will achieve a result consistent with the objectives and

purposes of the Bankruptcy Code.” In re Waterford Hotel, Inc., 497 B.R. 255, 266 (Bankr. E.D. Mich.

2013) (quoting In re Trenton Ridge Investors, LLC, 461 B.R. at 468); see also In re Dow Corning, 244

B.R. 673, 675 (Bankr.E.D.Mich.1999). Good faith generally requires that the plan be proposed “with

honesty and good intentions, and with a basis for expecting that a reorganization can be effected,” and

that the plan proponent deal with its creditors “in a manner that is fundamentally fair.” In re Gregory

Boat Co., 144 B.R. 361, 366 (Bankr.E.D.Mich.1992). When considering a plan, courts consider the

“totality of the circumstances,” and the court's own “common sense and judgment.” In re Okoreeh–Baah,

836 F.2d 1030, 1033 (6th Cir.1988).

                                                      11
Case 20-51079-tnw          Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                     Document     Page 12 of 19


        37.     Here, as discussed above, the Plan is completely infeasible. There is no basis for

expecting that a reorganization can be effected, given the evidence before the Court. The Plan completely

relies on funding that is entirely speculative and highly unlikely to come to fruition. Indeed, as noted

below, Mr. Tew is barred by a settlement with the Department of Labor from acting as a fiduciary or

service provider to any employee benefit plan or account. Accordingly, he cannot reasonably expect to

earn the income necessary to fund the Plan and there is absolutely no basis for expecting that the

reorganization can be effected.

        38.     Additionally, the totality of the circumstances indicate that the Debtor proposed the Plan

to enjoin the SKAT litigation. Indeed, the Debtor shows its hand in the History of Operations when it

says that “[t]he SKAT lawsuits in 2018 derailed this plan [to have Bernard Tew contribute enough money

from employment earnings and retirement fund earnings to support and extinguish the partnership’s debt],

as the primary limited partner’s ability to earn wages was affectively [sic] prohibited”. See Plan, Ex. B.

        39.     In both this case and Mr. Tew’s case, the Debtor and Mr. Tew have repeatedly alleged

that SKAT’s litigation led to his demise as an investment advisor to pension plans, suggesting that a

successful reorganization will require enjoining SKAT’s litigations against and affecting him.

        40.     The Debtor in this proceeding and debtors Mr. and Mrs. Tew have failed to inform the

Court that, in 2012 and 2013, the Department of Labor brought three cases against Mr. Tew and his

associates, arising out of his service to pension plans. See Solis v. Hofmeister et al., No. 5:12-cv-00250

(E.D. Ky. Aug. 9, 2012); Harris v. La Courciere et al., No. 5:13-cv-00158 (E.D. Ky. May 30, 2013);

Harris v. Hofmeister et al., No. 5:13-cv-00156 (May 30, 2013). And, since 2015, as part of the

settlement of those cases, Mr. Tew has been barred from acting as a fiduciary or service provider to any

employee benefit plan or account. See Smith Declar., Ex. 2, Settlement Agreement. Accordingly, it is

not SKAT’s litigation that effectively prohibits Mr. Tew from earning income by acting as an adviser to




                                                     12
Case 20-51079-tnw            Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                      Desc Main
                                        Document     Page 13 of 19


pension plans, but a settlement with the Kentucky Department of Labor that actually prohibits Mr. Tew

from doing so.3

         41.      SKAT’s litigations have done nothing to prohibit Mr. Tew from continuing to earn

employment income as an investment adviser. Indeed, at the 341 meeting, Mr. Tew admitted that there is

no restriction arising from the SKAT litigation that legally bars him from managing funds for others. See

341 Tr. at 36:2-7.

         42.      Because there is no basis for expecting that the Plan can be effected and the totality of the

circumstances suggest bad faith, the Court should find that the Plan was not filed in good faith and

decline to confirm it. See, e.g., In re Silberkraus, 253 B.R. 890, 905–06 (Bankr. C.D. Cal.

2000), aff'd, 336 F.3d 864 (9th Cir. 2003) (“two party disputes in . . . federal district court . . . should be

resolved through the normal litigation process in those forums, and . . . it is bad faith to file bankruptcy

instead of continuing with the normal litigation process in the nonbankruptcy forums”) (collecting cases).

         C.       The Plan Cannot Be Confirmed Nonconsensually Under Subchapter V.

         43.      Bankruptcy Code section 1191 provides the conditions for confirmation of a Subchapter

V plan of reorganization. It incorporates and alters various provisions of Bankruptcy Code section 1129,

which provides the conditions for confirmation of an ordinary chapter 11 plan of reorganization. Pursuant

to section 1191(b), if all of the applicable requirements of section 1129(a), other than paragraphs (8), (10),

and (15), are met with respect to a plan, the Court, on request of the Debtor, shall confirm the plan

notwithstanding the requirements of such paragraphs, if the plan does not discriminate unfairly, and is fair

and equitable, with respect to each class of claims or interests that is impaired under, and has not

accepted, the plan. 11 U.S.C. § 1191(b).


3.   The settlement does not reach retirement plans or accounts that are not subject to ERISA, such as “a retirement
     plan or account for which Bernard V. Tew and/or a relative . . . are the exclusive participants.” See Settlement
     Agreement ¶ 2. However, at the 341 Hearing, Bernard Tew represented that his plan of reorganization would
     entail trading with the retirement plan of an “old, old friend”. See 341 Tr. 35:1, 5. Mr. Tew also represented
     that because “It's a consulting-type arrangement,” he’s “allowed to” provide investment advice to retirement
     plans. See 341 Tr. at 36:20-21. This contention is not supported by the statutory definition of “fiduciary”, see
     29 U.S.C. § 1002(21), the regulations promulgated thereunder, see 29 CFR § 2510.3-21, nor the case law, see
     e.g., Briscoe v. Fine, 444 F.3d 478, 494 (6th Cir. 2006); Ellis v. Rycenga Homes, Inc., 484 F.Supp.2d 694, 708–
     09 (W.D. Mich. 2007).

                                                         13
Case 20-51079-tnw             Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                        Desc Main
                                         Document     Page 14 of 19


         44.      The Debtor submits that with respect to any nonaccepting class that the Plan does not

discriminate unfairly and is fair and equitable and requests confirmation pursuant to 11 U.S.C. § 1191(b)

with respect to any such classes. See Plan § 10.5. SKAT disagrees. The Plan does meet the fair and

equitable requirement for a non-consensual subchapter V plan.

                  a.        The Plan is Not Fair and Equitable.

         45.      Section 1191(c) establishes the requirements for a non-consensual plan to be “fair and

equitable”. 11 U.S.C. § 1191(c). Relevant here, the plan is fair and equitable if (i) it proposes to commit

all of the debtor's disposable income for the entire term of the plan to making plan payments; (ii) the

debtor is able to make the payments under the plan or there is a reasonable likelihood that the debtor will

be able to make the payments; and (iii) the plan provides appropriate remedies, which may include the

liquidation of nonexempt assets, to protect creditors if the payments are not made. See In re Pearl Res.

LLC, No. 20-31585, 2020 WL 5823303, at *21 (Bankr. S.D. Tex. Sept. 30, 2020). The Plan does not

meet these requirements.

         46.      For a business entity subchapter V debtor, section 1191(d) defines “disposable income”

as the debtor's income that is not reasonably necessary “for the payment of expenditures necessary for the

continuation, preservation, or operation of the business of the debtor.” 11 U.S.C. § 1191(d); see also In

re Body Transit, Inc., 619 B.R. 816, 822 n.7 (Bankr. E.D. Pa. 2020). Section 1191(c)(3)(A) requires that

the debtor be able to make all payments under the plan, or that there is a reasonable likelihood that the

debtor will be able to make all payments under the plan. 11 U.S.C. § 1191(c)(3)(A)(i-ii). “The new

requirement fortifies the . . . feasibility test that § 1129(a)(11) contains.” In re Pearl Res. LLC, No. 20-

31585, 2020 WL 5823303, at *22.4

         47.      Here, the Debtor proposes to pay each Class 7 allowed unsecured claim its pro rata share

of 100% of the reorganized Debtor’s “Net Profits”. Net Profits is defined as “cash remaining after




4.   SKAT incorporates by reference the arguments regarding feasibility here, and submits that, to the extent that the
     Court finds that the Plan is feasible, which it should not under the applicable case law, it should not find that it
     is reasonably likely that the Plan will be successful.

                                                           14
Case 20-51079-tnw          Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                     Document     Page 15 of 19


payment of all ongoing company obligations, including costs of goods, payroll, operating expenses, debt

service and leases, capital expenditures,[] taxes[,] the maintenance of an operating reserve [and] payouts

to Allowed Secured Claims, and any Allowed Administrative and/or Allowed Priority Claims.” Plan

§ 4.7. Although “Creditors will receive distributions based on actual Net Profits and not projections so

distributions may be higher or lower than projected” the Plan claims that “projected yearly Net Profits are

set forth in Exhibit D[.]” Id. However, Exhibit D fails to project Net Profits; it only projects amounts

“Available for Debt Service”.

        48.      To illustrate the difference, assuming the plan is confirmed this year and Mr. Tew is able

to contribute $150,000 and the unrealistic projected expenses are accurate, in 2021, there will be

$114,500 available for debt service. To satisfy their Class 1 obligations, the Debtors will have to make

nine payments of $4,986.43, and a payment of $43,663.40 plus additional accrued interest and legal fees

not to exceed $5,000. This amounts to anywhere between $88,541.27 and $93,541.27. This leaves

between $20,958.73 and $25,958.73. The Debtor must then pay 2020 ad valorem taxes, Allowed

Administrative Claims and Allowed Priority Claims. Although the Plan provides no projections as to the

amounts of such claims, they may be over $21,000. If they are, the Debtor will not likely be able to make

payments required under the Plan. Thus, even if one accepts the Debtor’s generous projections and

infeasible financing, it may not be able to satisfy its obligation to make payments under the Plan.

Moreover, even assuming Mr. Tew can make the projected contributions, he is not “required to contribute

funds to be used as Net Profits”. See Plan § 5.1. Accordingly, because the Plan projects a short fall in

each year before the contributions, in reality, there are no projected Net Profits, and Class 7 claims, and

those claims treated as Class 7 claims, will almost certainly receive nil.

        49.      Section 1191(c)(3)(B) requires a nonconsensual plan to provide appropriate remedies,

which may include the liquidation of nonexempt assets, to protect the holders of claims or interests in the

event that the payments are not made. 11 U.S.C. § 1191(c)(3)(B).

        50.      In In re Pearl Res. LLC, the plan provided for the distribution of debtors’ disposable

income to holders of allowed claims, including the objecting creditors, if and when an objecting creditor

                                                      15
Case 20-51079-tnw          Doc 58      Filed 11/23/20 Entered 11/23/20 16:37:45                   Desc Main
                                      Document     Page 16 of 19


was determined to hold an allowed claim. No. 20-31585, 2020 WL 5823303, at *22. The court found

that a plan provided for an appropriate remedy where the plan provided for the liquidation of collateral,

and the collateral’s value was significantly greater than the absolute highest amount allowed claims could

total in the aggregate. Id. at *23. Thus, if the claims were not paid in full through the distribution of

disposable income within two years, it was likely that debtors would be in a position to generate sufficient

funds from the sale of their assets to pay the allowed claims in full. Id.

        51.       If the scenario detailed above comes to fruition under the Plan, and Net Profits are $0,

not only will the Debtor make no payments on Class 3, 4, and 7 allowed claims, but the Debtor will be

unable to make payments on the Class 1 allowed claim. Creditors will get nothing and yet their claims

will be still be discharged under the Plan. See Plan § 4.10.1. The Plan may not give Debtor “carte

blanche” regarding its performance under the Plan. It does not provide for the liquidation of certain

assets, as provided for in section 1191(c)(3)(B) and In re Pearl Res. LLC. There is no consequence if the

Debtor does not meet its projections; there is no specified default if payment is not made; no default

interest rate; no provision for late charges; no security interest in personal property; no assignment of

rents; no requirement that insurance be maintained; no prohibition against waste; no requirement that

taxes and insurance payments be escrowed; and no formula for determining how much cash the Debtors

may keep in the operating reserve before making Net Profit payments.

        52.      Because the Plan does not provide for appropriate remedies, it is not fair and equitable,

and may not be confirmed nonconsensually.

        D.       The Plan Contains an Overbroad Injunction.

        53.      The proposed injunction (the “Injunction”) contained in Plan § 4.10.2 constitutes an

overbroad non-debtor release that violates Bankruptcy Code § 524(e) and applicable Sixth Circuit law.

        54.      Bankruptcy Code § 1129(a)(1) prohibits confirmation of a Chapter 11 plan that does not

comply with all applicable provisions of the Bankruptcy Code. 11 U.S.C. § 1129(a)(1). A plan

injunction cannot release non-debtors unless “unusual circumstances” are present. A debtor must show

that the release provision is, on its face, permissible as to any possible claim that could be affected in light

                                                      16
Case 20-51079-tnw           Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                      Document     Page 17 of 19


of the circumstances, the debtor’s plan of reorganization, and the foreseeable claims of the debtor's

creditors. In re Firstenergy Sols. Corp., 606 B.R. 720, 733 (Bankr. N.D. Ohio 2019), appeal dismissed

sub nom. In re FirstEnergy Sols. Corp., No. 20-3322, 2020 WL 6395501 (6th Cir. Nov. 2, 2020).

          55.     Here, Plan section 4.10.2 provides:

          the entry of the Confirmation Order shall constitute an injunction against all Persons from
          taking any actions to commence or continue any action or proceeding that arose before
          the Effective Date against or affecting the Debtor, the Estate or the Assets

          56.     Because the provision seeks to enjoin not only actions “against . . . the Debtor”, but also

those “affecting the Debtor, the Estate or the Assets”, the injunction is overly broad.

          57.     Because the Debtor has not shown that the release provision is, on its face, permissible as

to any possible claim that could be affected in light of the Debtor's circumstances, its, and the foreseeable

claims of the Debtor's creditors, the Injunction does not comply with the Code and is not confirmable

under section 1129(a)(1) as currently proposed.

          58.     Should the Court, despite the foregoing objections, find that the Plan is confirmable,

SKAT respectfully requests the Injunction expressly exempt claims against non-debtors.

V.        RESERVATION OF RIGHTS

          59.     SKAT reserves its rights to supplement this objection based on any additional

information supplied by the Debtor or related parties.

VI.       CONCLUSION

          60.     For the foregoing reasons, SKAT respectfully requests that confirmation of the Plan be

denied.



                                          NOTICE OF HEARING

The above objection shall come on for telephonic hearing before the Honorable Judge Tracey N. Wise,
Third Floor Courtroom, United States Bankruptcy Court, 100 East Vine Street, Lexington, Kentucky
40507, at the hour of 9:30 a.m. Eastern on Wednesday, December 2, 2020. Parties wishing to participate
in the telephonic hearing shall join approximately 10 minutes prior to the start of the hearing using the
following dial-in information: Toll-free: 1- 888-363-4749, Access Code– 6879731#.




                                                        17
Case 20-51079-tnw   Doc 58    Filed 11/23/20 Entered 11/23/20 16:37:45          Desc Main
                             Document     Page 18 of 19


                                      BOEHL STOPHER & GRAVES, LLP


                                      /s/ Scott A. Davidson
                                      Richard E. Edwards
                                      Scott A. Davidson
                                      400 West Market Street, Suite 2300
                                      Louisville, KY 40202
                                      Phone: (502) 589-5980
                                      Fax: (502) 561-9400
                                      redwards@bsg-law.com
                                      sdavidson@bsg-law.com

                                      And

                                      HUGHES HUBBARD & REED LLP

                                       /s/ Dustin P. Smith
                                      Dustin P. Smith (admitted pro hac vice)
                                      One Battery Park Plaza
                                      New York, New York 10004-1482
                                      (212) 837-6000 (t)
                                      (212) 422-4726 (f)
                                      Dustin.Smith@hugheshubbard.com

                                      COUNSEL FOR CREDITOR
                                      SKATTEFORVALTNINGEN (CUSTOMS AND TAX
                                      ADMINISTRATION OF THE KINGDOM OF
                                      DENMARK)




                                         18
Case 20-51079-tnw          Doc 58     Filed 11/23/20 Entered 11/23/20 16:37:45                  Desc Main
                                     Document     Page 19 of 19


                                     CERTIFICATE OF SERVICE

        In addition to the parties who will be served electronically by the Court’s ECF System, the

undersigned certifies that a true and accurate copy of the foregoing was served by electronic mail or first-

class U.S. mail, postage prepaid, on November 23rd, 2020, on all non-ECF creditors.


                                                          /s/ Scott A. Davidson
                                                          COUNSEL FOR CREDITOR, SKAT
